EXHIBIT 99.1 SLIDE PRESENTATION 2ndQuarter 2012 Earnings Webcast National Penn Bancshares, Inc. 5 Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts. These statements can be identified by the use of forward-looking terminology such as “believe,” “expect,” “may,” “will,” “should,’’ “project,” ”could,” “plan,’’ “goal,” “potential,” “pro forma,” “seek,” “intend,’’ or “anticipate’’ or the negative thereof or comparable terminology, and include discussions of strategy, financial projections, guidance and estimates (including their underlying assumptions), statements regarding plans, objectives, expectations or consequences of announced transactions, and statements about the future performance, operations, products and services of National Penn and its subsidiaries. National Penn cautions readers not to place undue reliance on these statements. National Penn’s business and operations are subject to a variety of risks, uncertainties and other factors. Consequently, actual results and experience may materially differ from those contained in any forward-looking statements. Such risks, uncertainties and other factors that could cause actual results and experience to differ from those projected include, but are not limited to, the following: regulatory requirements or other actions mandated by National Penn’s regulators, recent and ongoing changes to the state and federal regulatory schemes under which National Penn and other financial services companies operate (including the Dodd-Frank Act and regulations adopted or to be adopted to implement that Act),deterioration in the credit quality of loans, the effect of credit risk exposure, the geographic concentration of National Penn’s operations, declines in the value of National Penn’s assets and the effect of any resulting impairment charges, National Penn’s ability to raise capital and maintain capital levels; increases in operating costs (including those mandated by National Penn’s regulators), competition for personnel and from other financial institutions, variations in interest rates, interruptions or breaches of National Penn’s security systems, the development and maintenance of National Penn’s information technology, the ability of National Penn and its subsidiaries to pay dividends, and the nature and frequency of litigation and other similar proceedings to which National Penn may be a party . These risks and others are described in greater detail in National Penn’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011, as well as in National Penn’s Quarterly Reports on Form 10-Q and other documents filed by National Penn with the SEC after the date thereof. National Penn makes no commitment to revise or update any forward-looking statements in order to reflect events or circumstances occurring or existing after the date any forward-looking statement is made. Non-GAAP Financial Measures This presentation contains supplemental financial information determined by methods other than in accordance with Accounting Principles Generally Accepted in the United States of America (“GAAP”).National Penn’s management uses these non-GAAP measures in its analysis of National Penn’s performance. These measures should not be considered a substitute for GAAP basis measures nor should they be viewed as a substitute for operating results determined in accordance with GAAP. Management believes the presentation of the following non-GAAP financial measures, which exclude the impact of the specified items, provides useful supplemental information that is essential to a proper understanding of the financial results of National Penn. •Tangible common equity excludes goodwill and intangible assets and preferred equity. Banking and financial institution regulators also exclude goodwill and intangible assets from shareholders’ equity when assessing the capital adequacy of a financial institution. Tangible common equity provides a method to assess the company’s tangible capital trends. •Tangible book value expresses tangible common equity on a per-share basis. Tangible book value provides a method to assess the level of tangible net assets on a per-share basis. •Adjusted net income and return on assets exclude the effects of certain gains and losses, adjusted for taxes when applicable. Adjusted net income and returns provide methods to assess earnings performance by excluding items that management believes are not comparable among the periods presented. •Efficiency ratio expresses operating expenses as a percentage of fully-taxable equivalent net interest income plus non-interest income. Operating expenses exclude items from non-interest expense that management believes are not comparable among the periods presented. Non-interest income is adjusted to also exclude items that management believes are not comparable among the periods presented. Efficiency ratio is used as a method for management to assess its operating expense level and to compare to financial institutions of varying sizes. Management believes the use of non-GAAP measures will help readers compare National Penn’s current results to those of prior periods as presented in the accompanying Financial Highlights and financial data tables. 2 6 Q2 2012 Highlights •Continued strong earnings performance •Maintained superior asset quality •Continued to provide increased returns of capital to our shareholders •Increased quarterly common stock cash dividend from $0.07 to $0.09 per share - 5th consecutive increase •Repurchased 2.2 million common shares •Enhanced strong capital position providing for future capital management opportunities. 3 7 Consistent Quarterly Earnings 4 *A Non-GAAP measure. 8 5 *A Non-GAAP measure. 9 Net Interest Income and Margin 6 ($millions) 10 Net Interest Margin Component Trends 7 *Cost of borrowings excludes customer cash management repurchase agreements and subordinated debentures. 11 Loan Trends 8 ($millions) 12 Positive Asset Quality Trends 9 *Annualized Net Charge-Offs / Average Loans* ($millions) ($millions) Classified Loans and Provision 13 Strong Asset Quality vs Peers 10 Non-performing loans include non-accrual loans and renegotiated loans Peer data per SNLas of 3/31/12 Refer to the Appendix for peer listing Non-Performing Loans as a % of Total Loans Q1 2012 Peer Average 2.26% 14 Strong Reserve Coverage vs Peers 11 Non-performing loans include non-accrual loans and renegotiated loans Peer data per SNLas of 3/31/12 Refer to the Appendix for peer listing 15 Non-Interest Income 12 16 Disciplined Expense Management 13 17 Strong Capital Position 14 18 NPBC Common Share Repurchases Total NPBC common shares repurchased 2Q12 Weighted average repurchase price Total cost of shares repurchased $18.6 million Tangible book value per share @ 3.31.12 Tangible book value per share @ 6.30.12 15 19 Capital Management Opportunities ($millions) 16 20 17 Enhancing Shareholder Value Through Capital Management Opportunities Evaluate Initiatives Considering Proposed Capital Regulations 21 •Utilize strength of balance sheet as competitive advantage •Win market share •Maintain strong asset quality •Re-risk appropriately •Patient and disciplined approach •Enhance shareholder value 18 Executing on our Strategic Plan #4 - J.D. Power and Associates® U.S. Retail Banking Satisfaction StudySM for the Mid-Atlantic Region Forbes - America’s Best and Worst Banks, December 13, 2011. J.D. Power and Associates® 2012 Retail Banking Satisfaction StudySM, April, 2012. 22 APPENDIX 19 23 NPBC Peer Group- 2009 Proxy Statement* 20 *Note:Wilmington Trust (WL) excluded from peer data beginning with data for 1Q 2011 due to acquisition by M&T. Whitney Holding Company (WTNY) excluded from peer data beginning with 2Q 2011 due to acquisition by Hancock Holding Co. (HBHC). Peer Ticker Assets as of 3/31/12 ($billions) Bancorp South, Inc. BXS F.N.B Corporation FNB First Midwest Bancorp, Inc FMBI First Niagara Financial Group, Inc. FNFG FirstMerit Corporation FMER Fulton Financial Corporation FULT MB Financial, Inc. MBFI Old National Bancorp ONB Susquehanna Bancshares, Inc. SUSQ Trustmark Corporation TRMK Valley National Bancorp VLY Wintrust Financial Corp WTFC 24 Improved Deposit Mix 21 ($millions) 25 NPBC Trust Preferred Securities (Ticker: NPBCO) 22 26
